10 F.3d 13
304 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bert H. MACKIE;  Norma Pace;  John N. Griesemer;  CrockerNevin;  Marvin T. Runyon;  Michael S. Coughlinv.William J. CLINTON, in his official capacity as President ofthe United States of America, Appellant.
No. 93-5001.
United States Court of Appeals, District of Columbia Circuit.
Oct. 27, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion to dismiss appeal and for vacatur on grounds of mootness, and the lack of any response thereto, it is


2
ORDERED that the motion be granted.  The appeal of the district court's order granting a preliminary injunction against appellant has become moot.  Accordingly, the order of the district court filed January 7, 1993, granting a preliminary injunction against appellant, is hereby vacated.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950);   Clarke v. United States, 915 F.2d 699, 706 (D.C.Cir.1990) (a court of appeals will generally vacate a district court decision that becomes moot prior to the appellate court's disposition).  Also, because a grant of preliminary injunction by a district court does not involve a final decision based on the merits of the parties' contentions, when the injunctive aspects of the case become moot on appeal of the preliminary injunction, any remaining issues cannot be resolved on appeal.   See University of Texas v. Camenisch, 451 U.S. 390, 393-96 (1981).


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.